Exhibit Subsidiaries of the Company The following is a list of the Company’s significant subsidiaries as of March 1, Name of Significant Subsidiary Jurisdiction of Incorporation Portion of Ownership Interest Genco Beauty Limited Marshall Islands 100% Genco Knight Limited Marshall Islands 100% Genco Leader Limited Marshall Islands 100% Genco Vigour Limited Marshall Islands 100% Genco Prosperity Limited Marshall Islands 100% Genco Success Limited Marshall Islands 100% Genco Carrier Limited Marshall Islands 100% Genco Wisdom Limited Marshall Islands 100% Genco Marine Limited Marshall Islands 100% Genco Progress Limited Marshall Islands 100% Genco Sugar Limited Marshall Islands 100% Genco Explorer Limited Marshall Islands 100% Genco Pioneer Limited Marshall Islands 100% Genco Reliance Limited Marshall Islands 100% Genco Ship Management LLC Delaware 100% Genco Muse Limited Marshall Islands 100% Genco Acheron Limited Marshall Islands 100% Genco Surprise Limited Marshall Islands 100% Genco Investments LLC Marshall Islands 100% Genco Augustus Limited Marshall Islands 100% Genco Tiberius Limited Marshall Islands 100% Genco London Limited Marshall Islands 100% Genco Titus Limited Marshall Islands 100% Genco Constantine Limited Marshall Islands 100% Genco Hadrian Limited Marshall Islands 100% Genco Commodus Limited Marshall Islands 100% Genco Maximus Limited Marshall Islands 100% Genco Claudius Limited Marshall Islands 100% Genco Predator Limited Marshall Islands 100% Genco Warrior Limited Marshall Islands 100% Genco Hunter Limited Marshall Islands 100% Genco Charger Limited Marshall Islands 100% Genco Challenger Limited Marshall Islands 100% Genco Champion Limited Marshall Islands 100% Genco Cavalier Marshall Islands 100% Genco Raptor Marshall Islands 100% Genco Thunder Marshall Islands 100% Baltic Trading Limited Marshall Islands 100%
